Citation Nr: 0116060	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-22 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Michael K. Bonnell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972, and from December 1973 to April 1987.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from February and March 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the benefit sought.  The veteran filed a timely appeal, and 
his claim was denied by an April 1999 Board decision.  In 
October 1999, the Board vacated its April 1999 decision in 
order that the veteran could be scheduled to appear before a 
Member of the Travel Board and to submit additional evidence.  
In November 1999, the Board remanded this case to the RO in 
order that the veteran could be scheduled for his requested 
Travel Board hearing.  

Pursuant to the Board's November 1999 remand, the veteran was 
offered the opportunity to present testimony at a Travel 
Board hearing, but elected instead to present testimony and 
evidence at a personal hearing before a Hearing Officer at 
the RO.  At that hearing, the veteran's representative 
indicated that he would inform the RO if he still wished to 
have a Board hearing once the RO made its decision.  He was 
reminded of his option of requesting a Board hearing in the 
cover letter to the December 2000 Supplemental Statement of 
the Case (SSOC).  However, he did not subsequently request a 
Board hearing and no further action will be afforded the 
veteran in this regard.  The case has been returned to the 
Board for resolution. 

The Board also notes that in the November 1999 remand, 
several issues were referred to the RO for action.  The RO 
took action on those additional issues in a November 1999 
rating decision.  The veteran filed a Notice of Disagreement 
with the determination as to those additional issues, and 
presented testimony at an RO hearing on the issue currently 
in appellate status as well as on three additional issues 
adjudicated by the RO in the November 1999 rating decision.  
Those issues, which were included in the December 2000 SSOC, 
were entitlement to increased evaluations for the veteran's 
service-connected residuals of cholesteatoma with history of 
infection, right ear hearing loss, and tinnitus as well as 
service connection for left ear hearing loss.  To date, no 
Substantive Appeal has been received by VA on the issues 
other than the rating assigned the right ear hearing loss. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  Service connection has not been established for left ear 
hearing loss, and the record does not indicate that the 
veteran is totally deaf in that ear.

3.  The veteran has consistently been shown to have Level I 
hearing in his right ear.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85, Diagnostic Code 6100 (1998 & 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligations of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2906, 2096-97 (2000) (to be codified as amended at   
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 
38 U.S.C. § 5103A).  The following discussion of the VA's 
compliance with the VCAA is limited to the issue of 
entitlement to an increased rating for right ear hearing 
loss.  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that the discussions as contained in the 
initial rating decision, in the statement of the case (SOC), 
in subsequent SSOCs, in addition to correspondence with the 
veteran and his attorney have provided sufficient information 
regarding the evidence necessary to substantiate his claim.  
The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The RO supplied the veteran with the 
applicable regulations in the rating decision, SOC, and SSOC, 
and advised him of the types of evidence necessary to 
substantiate his claim for an increased rating.  The VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue involving entitlement to an 
increased rating for right ear hearing loss has been 
identified and obtained by the RO.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, multiple personal statements made by the 
veteran in support of his claim, employment records, and a 
transcript of personal hearing testimony given before a 
Hearing Officer at the RO.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with the present appeal, and concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim for an increased rating for 
right ear hearing loss.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two disability ratings shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, during the pendency of the veteran's appeal, 
regulatory changes amended the VA Rating Schedule, 38 C.F.R. 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment became effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1998).  See also 38 C.F.R. Part 4 (2000).  

Although the new regulations came into effect during the 
pendency of the veteran's appeal, the Board notes that the 
amended regulations did not result in any substantive changes 
which are relevant to the merits of the veteran's appeal.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999); 38 C.F.R. §§ 4.85-4.87 (2000); (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry tests and the results of controlled 
speech discrimination testing, and indicating that there was 
no proposed change in this method of evaluation).  In this 
case, neither set of rating criteria could be more favorable 
to the veteran's claim since the substantive criteria are 
identical.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a) and (d) (2000), as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§§ 4.85 and 4.87, Diagnostic Code 6100, Table VI (1998), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999); 
38 C.F.R. § 4.85(b) and (e) (2000).  See generally Lendenmann 
v. Principi, supra.  The amended regulations changed the 
title of Table VI from "Numeric Designations of Hearing 
Impairment" to "Numeric Designations of Discrimination."  
See 64 Fed. Reg. 25204 (May 11, 1999); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2000).  Further, in situations in which 
service connection has been granted for defective hearing in 
one ear only, and where the veteran does not have total 
deafness in both ears, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
Level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.87, 
Table VII, Diagnostic Codes 6100, 6101 (prior to June 10, 
1999), and 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(effective June 10, 1999); see also VAOPGCPREC 32-97 (O.G.C. 
Prec. 32-97).  

The Board observes further that the explanatory information 
accompanying the regulatory changes in the criteria for 
evaluating the audiological disabilities specifically 
indicates that, except for certain "unusual patterns of 
hearing impairment," the regulatory changes do not 
constitute liberalizing provisions.  Id. at 25204.  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds of at each of the four 
specified frequencies (1000, 2000, 3000, or 4000 Hertz) is 55 
decibels or more, or where the puretone thresholds are 30 
decibels or less at 1000 Hertz (Hz) and 70 decibels or more 
at 2000 Hz.  However, these revisions, even when applied do 
not affect the evaluation of the veteran's hearing loss, as 
the amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 51 Fed. Reg. 
25203 (May 11, 1999).  

In the present case, service connection for right ear hearing 
loss was established by a July 1994 rating decision, and a 
noncompensable evaluation was assigned, effective from 
October 25, 1993.  In December 1997, the veteran submitted a 
claim for an increased rating, and his claim was denied by 
February and March 1998 rating decisions.  As discussed more 
fully in the Introduction above, this appeal followed.  

During the course of this appeal, the veteran underwent a 
number of VA and private audiological examinations.  In 
support of his claim for an increased rating, the veteran 
submitted has submitted a statement from a private clinical 
audiologist dated in January 1998.  The examiner noted that 
the veteran had provided him with previous hearing test 
results obtained at the Indianapolis VA Medical Center dated 
in June 1997 as well as a November 1997 report from Edgewood 
Clinic.  According to the audiologist, the results from both 
clinics indicated the presence of mild conductive hearing 
loss from 250 Hz to 4000 Hz, dropping to a severe to profound 
loss at 6000 Hz and 8000 Hz.  It was recommended that he be 
fitted for a mild-gain hearing aid in his right ear.  

The veteran underwent a VA audiological examination in 
February 1998.  The results of that test found that his 
puretone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
35
55
LEFT
10
15
10
10
25

The average puretone decibel loss was 39 in the right ear and 
15 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.

Applying the pertinent rating criteria to the veteran's 
February 1998 rating examination results yields a numerical 
category designation of I in the right ear (between 0 and 41 
average puretone decibel hearing loss, with between 92 and 
100 percent of speech discrimination).  Entering the category 
designations for the veteran's right ear into Table VII also 
produces a disability percentage evaluation of zero-percent, 
under Diagnostic Code 6100.  

In further support of his claim for an increased rating, the 
veteran submitted a report of an additional private 
audiological examination conducted in September 1998.  The 
reported assessment was right ear mild conductive loss to 
4000 Hz. and it was noted that the ear canal was almost 
completely occluded with cerumen.  The left ear was noted to 
be within normal limits to 4000 Hz.  The accompanying 
clinical notes include a diagnosis of mild conductive loss of 
the right ear, improved from previous audiogram. 


The report of a Department of Navy audiometric test conducted 
in June 1999 shows that the veteran's puretone thresholds, in 
decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
45
50
70
LEFT
15
30
25
15
30

The average puretone decibel loss in the right ear was 
approximately 54, and in the left ear was 25.  However, 
speech audiometry was not reported.  A government explosives 
handling unit, issued a statement to the effect that the 
veteran's demonstrated hearing loss precluded him from 
working in a noisy environment for an extended period of 
time.  

The veteran underwent his most recent VA rating examination 
in December 2000.  The results of that audiological test 
found that this puretone thresholds, in decibels, to be as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
50
LEFT
15
15
15
15
25

The average puretone decibel loss was 40 in the right ear, 
and 18 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both the right and left 
ears.  

Applying the pertinent rating criteria to the veteran's 
December 2000 rating examination results yields a numerical 
category designation of I in the right ear (between 0 and 41 
average puretone decibel hearing loss, with between 92 and 
100 percent of speech discrimination).  Entering the category 
designations for the veteran's right ear into Table VII 
produces a disability percentage evaluation of zero-percent 
under Diagnostic Code 6100.  Based upon this evidence, a 
compensable evaluation for right ear hearing loss is not 
warranted under the rating criteria in effect prior to and 
after June 10, 1999.  See Table VII, 38 C.F.R. § 4.85, prior 
to June 10, 1999, and 38 C.F.R. §§ 4.85-4.87, effective June 
10, 1999.  

As noted, the veteran also appeared before a Hearing Officer 
at a personal hearing at the RO in October 2000.  At his 
personal hearing, the veteran testified, in substance, that 
his right ear hearing loss was more severe than reflected by 
the presently assigned noncompensable evaluation.  According 
to the veteran, the VA and private audiological examinations 
were not an accurate measure of his hearing acuity, because 
his primary difficulty involved difficulty hearing in the 
presence of excessive background noise.  The veteran 
testified that because the audiological examinations were not 
conducted in a noisy environment, they did not reflect the 
actual nature of his hearing loss disability.  In addition, 
he testified at some length about how his hearing loss and 
other hearing-related problems resulted in his losing his job 
as an explosives and ordnance handler.  He indicated that he 
was presently employed performing essentially janitorial 
tasks.  The veteran stated that he had also been fired from 
his job with the U.S. Postal Service as a result of his 
defective hearing, but that such was not accurately reflected 
in the employment documents submitted at the time of his 
personal hearing.  

In any event, after applying the criteria set forth under 
38 C.F.R. § 4.85 to the evidence of record, the Board must 
conclude that the presently assigned noncompensable 
evaluation for the veteran's right ear hearing loss is 
appropriate, and that the preponderance of the evidence is 
against assignment of a higher rating under the applicable 
diagnostic code.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim for assignment of a compensable evaluation 
for his right ear hearing loss, that would give rise to 
reasonable doubt in his favor, the benefit of the doubt 
doctrine as set forth in the VCAA is not applicable.  

The Board recognizes the veteran's contentions that his right 
ear hearing loss is more severe than reflected by the 
currently assigned noncompensable evaluation.  However, 
notwithstanding that his hearing acuity may be somewhat 
impaired, it is still not shown to be of a degree of severity 
as to warrant assignment of a compensable evaluation under 
the Rating Schedule.  Further, the Board notes that 
employment documents the veteran submitted in an effort to 
support his assertion that he was fired from the Postal 
Service, in part, as a result of his hearing disability 
contraindicate his assertions.  Rather than showing that the 
veteran performed poorly at his job due to any sort of 
hearing problems, the records and attached EEOC documents 
document other work-related difficulties.  Other than his 
allegations in this regard, the documents do not suggest that 
the veteran was terminated due to his hearing disability, or 
that it had a material role in his firing.  

While recognizing the veteran's statements advancing his 
specific contentions, such statements do not bear on the 
issue at hand, namely the severity of the service-connected 
hearing loss, which, as noted, is evaluated by the 
application of a mechanical numerical rating process.  In 
short, despite the veteran's contentions, the audiometric 
test results as discussed fail to disclose the presence of an 
overall disability picture to the degree that would support 
assignment of a compensable disability evaluation.  
Accordingly, based on the foregoing, the Board finds no basis 
upon which to grant a compensable rating for the veteran's 
right ear hearing loss.  Therefore, the veteran's appeal must 
be denied.  

Although the Board has denied the veteran's claim for an 
increased rating on a schedular basis, it is not precluded 
from consideration of the veteran's claim on an 
extraschedular basks.  The potential application of Title 38 
of the Code of Federal Regulations (2000), in addition to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000) have also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  However, there has been no showing 
that the disability under consideration, right ear hearing 
loss, has caused marked interference with employment, has 
necessitated frequent (or any) periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  

As discussed, the Board recognizes that the veteran 
purportedly lost his position with the U.S. Government's 
ordnance and explosives handling unit as a result of his 
hearing disability.  However, he was subsequently able to 
secure employment with the U.S. Postal Service.  While he 
contends that he was fired, in part, as a result of his 
hearing disability, the Postal Service and EEOC employment 
records are not supportive of this allegation as the reason 
for his termination.  Further, the veteran indicated that he 
has subsequently been employed in a janitorial capacity.  

The Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's service-connected right ear hearing loss on a 
schedular basis.  However, his objectively demonstrated 
symptomatology has not been shown to be of such severity as 
to warrant assignment of a compensable evaluation on a 
schedular basis.  Likewise, referral for consideration of an 
extraschedular rating is not for consideration here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim of entitlement to a compensable evaluation for 
right ear hearing loss is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

